DETAILED ACTION
Status of the Claims

1.	This action is in reply to the application filed on July 24, 2019.
2. 	Claims 1-22 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on July 24, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include 
the following reference character(s) not mentioned in the description: 
- 	In Figure 4, reference character #404 is used in the drawing, however there is no reference character #404 used in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

6.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1120” has been used to designate both “Third-Party Data” and “Existing Insurance Policy Data Store” in Figure 11 and the specification at paragraphs 40-41.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.            Claims 1-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The independent claims recite substantially similar limitations as to system, method and non-tangible computer-readable medium claims describing accessing information in a potential risk relationship data store containing records that represent a plurality of potential risk relationships with an enterprise and for each potential risk relationship an electronic record identifier and a set of entity attribute values including an entity identifier; accessing information is an existing risk relationship data store containing records that represent a plurality of existing risk relationships, of various types, between entities and the enterprise; transmitting to a first user associated with the enterprise, a grid display of information about a subset of the records in the potential risk relationship data store arranged by entity along a first grid and by existing risk relationship type along a second axis, wherein information about records not in the subset is blocked from being transmitted; receiving an annotation associated with a selected entity and storing the received annotation such that the annotation is accessible to a second user associated with the enterprise which is a commercial or legal interaction 

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

	Yes and No, the claimed invention discloses system, method and non-tangible computer-readable medium claims describing accessing information in a potential risk relationship data store containing records that represent a plurality of potential risk relationships with an enterprise and for each potential risk relationship an electronic record identifier and a set of entity attribute values including an entity identifier; accessing information is an existing risk relationship data store containing records that represent a plurality of existing risk relationships, of various types, between entities and the enterprise; transmitting to a first user associated with the enterprise, a grid display of information about a subset of the records in the potential risk relationship data store arranged by entity along a first grid and by existing risk relationship type along a second axis, wherein information about records not in the subset is blocked from being transmitted; receiving an annotation associated with a selected entity and storing the received annotation such that the annotation is accessible to a second user associated with the enterprise via a series of steps. Currently, the non-tangible computer readable medium has a separate rejection as being non-statutory (as further discussed below) but Examiner assumes that Applicant will rectify the claims to properly claim the invention as within statutory categories.

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps recited describing accessing information in a potential risk relationship data store containing records that represent a plurality of potential risk relationships with an enterprise and for each potential risk relationship an electronic record identifier and a set of entity attribute values including an entity identifier; accessing information is an existing risk relationship data store containing records that represent a plurality of existing risk relationships, of various types, between entities and the enterprise; transmitting to a first user associated with the enterprise, a grid display of information about a subset of the records in the potential risk relationship data store 
Claim 1 recites a back-end application computer server, a potential risk relationship data store containing electronic records, an existing risk relationship data store containing electronic records, a first remote user device, second remote user device, a communication port coupled to the back-end application computer server, interactive user interface displays and a distributed communication network. Claim 15 recites a back-end application computer server, a potential risk relationship data store containing electronic records, an existing risk relationship data store containing electronic records, a first remote user device and a second remote user device. Claim 19 recites a non-tangible computer readable medium storing instructions, a processor, a back-end application computer server, a potential risk relationship data store containing electronic records, an existing risk relationship data store containing electronic records, a first remote user device and a second remote user device.
The claims recite a back-end application computer server, a first and second remote user device and a distributed communication network and are just applying generic computer components to the recited abstract limitations.  The recited potential risk relationship data store containing electronic records, existing risk relationship data store containing electronic records,  interactive user interface displays and non-tangible computer readable medium appear to be just software.  (Step 2A – Prong 1: YES, the claims are abstract)

Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not 
In particular, the claims only recite a back-end application computer server, a first and second remote user device and a distributed communication network which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 15 and 19 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself. 

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))

The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses the following:
“In some embodiments, a communication device associated with a back-end application computer server exchanges information with remote devices in connection with an interactive graphical user interface.  The information may be exchanged, for example, via public and/or proprietary communication networks.” (See Applicant Specification paragraph 5)

“FIG. 1 is a high-level block diagram of a system 100 according to some embodiments of the present invention.  In particular, the system 100 includes a back-end application computer 150 server that may access information in a potential risk relationship data store 110 (e.g., storing a set of electronic records representing risk associations, each record including, for example, one or more risk relationship identifiers, attribute variables, resource values, etc.) The back-end application computer 150 may also retrieve information from other data stores or sources, such as an existing risk relationship data store 120, in connection with an access and update engine 155 to view, analyze, and/or update the electronic records.  The back-end application computer server 150 may also exchange information with a first remote user device 160 and a second remote user device 162 (e.g., via a firewall 165) According to some embodiments, an interactive graphical user interface platform of the back-end application computer server 150 (and, in some cases, third-party data) may facilitate forecasts, decisions, predictions, and/or the display of results via one or more remote administrator computers (e.g, to gather additional information about a potential or existing association) and/or the remote user devices 160, 162. For example, the first remote user device 160 may transmit annotated and/or tagged information to the back-end application computer 150. Based on the updated information, the back-end application computer server 150 may adjust data in the potential risk 
“The back-end application computer server 150 and/or the other elements of the system 100 might be, for example, associated with a Personal Computer (“PC”), laptop computer, smartphone, an enterprise server, a server farm, and/or a database or similar storage devices. According to some embodiments, an “automated” back-end application computer server 150 (and/or other elements of the system 100) may facilitate the access and/or update of electronic records in the potential risk relationship data store 110. As used herein, the term “automated” may refer to, for example, actions that can be performed with little (or no) intervention by a human.” (See Applicant Specification paragraph 23)

“As used herein, devices, including those associated with the back-end application computer server 150 and any other device described herein, may exchange information via any communication network which may be one or more of a Local Area Network (“LAN”), a Metropolitan area Network (“MAN”), a Wide Area Network (“WAN”), a proprietary network, a Public Switched Telephone Network (“PSTN”), a Wireless Application Protocol (“WAP”) network, a Bluetooth network, a wireless LAN network, and/or an Internet Protocol (“IP”) network such as the Internet, an intranet, or an extranet. Note that any devices described herein may communicate via one or more such communication networks.” (See Applicant Specification paragraph 24)

“The back-end application computer server 150 may store information into and/or retrieve information from the potential risk relationship data store 110 and/or existing risk relationship data store 120.  The data stores 110, 120 may be locally stored or reside remote from the back-end application computer server 150. As will be described further below, the potential risk relationship data store 110 may be used by the back-end application computer server 150 in connection with an interactive user interface to access and update electronic records. Although a single back-end application computer server 150 is shown in FIG. 1, any number of such devices may be included.  Moreover, various devices described herein might be combined according to embodiments of the present invention. For example, in some embodiments, the back-end application computer server 150 and an enterprise resource management server might be co-located and/or may comprise a single apparatus.” (See Applicant Specification paragraph 25)

“Note that the system 100 of FIG. 1 is provided only as an example, and embodiments may be associated with additional elements or components. According to some embodiments, the elements of the system 100 automatically transmit information associated with an interactive user interface display over a distributed communication network.  FIG. 2 illustrates a method 200 that might be performed by some or all of the elements of the system 100 described with respect to FIG. 1, or any other system, according to some embodiments of the present invention. The flow charts described herein do not imply a fixed order to the steps, and embodiments of the present invention may be practiced in any order that is practicable. Note that any of the methods described herein may be performed by hardware, software, or any combination of these approaches. For example, a computer-readable storage medium may store thereon instructions that when executed by a machine result in performance according to any of the embodiments described herein.” (See Applicant Specification paragraph 26)


“The processor 1210 also communicates with a storage device 1230. The storage device 1230 may comprise any appropriate information storage device, including combinations of magnetic storage devices (e.g., a hard disk drive), optical storage devices, mobile telephones, and/or semiconductor memory devices. The storage device 1230 stores a program 1215 and/or a risk evaluation tool or application for controlling the processor 1210.  The processor 1210 performs instructions of the program 1215, and thereby operates in accordance with any of the embodiments described herein. For example, the processor 1210 may access information about potential risk relationships data store and existing risk relationships. The processor 1210 may then transmit, to a first user device, a grid display of information about a subset of the electronic records in the potential risk relationship data store.  Moreover, information about electronic records not in the subset is blocked by the processor 1210 from being transmitted to the first user device. The processor 1210 may then receive, from the first remote user device, an annotation associated with a selected entity and store the received annotation such that it is accessible via a second user device.” (See Applicant Specification paragraph 43)

“The program 1215 may be stored in a compressed, uncompiled and/or encrypted format. The program 1215 may furthermore include other program elements, such as an operating system, database management system, and/or device drivers used by the processor 1210 to interface with peripheral devices.” (See Applicant Specification paragraph 44)

“Referring to FIG. 13, a table is shown that represents the potential risk relationship database 1300 that may be stored at the apparatus 1300 according to some embodiments. The table may include, for example, entries associated with insurance policies might be sold by an enterprise in the future. The table may also define fields 1302, 1304, 1306, 1308, 1310 for each of the entries.  The fields 1302, 1304, 1306, 1308, 1310 may, according to some embodiments, specify: a customer identifier 1302, a customer name 1304, a date and time 1306, an annotation 1308, and an estimated premium value 1310.  The potential risk relationship database 1300 may be created and updated, for example, based on information electrically received from various computer systems, including those associated with an insurance enterprise.” (See Applicant Specification paragraph 47)


Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 15 and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2-14, 16-18 and 20-22 further define the abstract idea that is presented in the respective independent Claims 1, 15 and 19 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.    No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claims 19-22 are further rejected under 35 U.S.C. §101 because, in order to comply with  §101, a computer program product claim must recite that the computer program product comprises a non-transitory computer readable medium having program instructions (or code) embodied thereon and said instructions are configured to control a computer to perform specific functional steps. The claim must then recite the specific functional steps performed by execution of the instructions contained on the computer-readable medium by the computer, rather than reciting the code or software itself (i.e. software per se is not patentable).  A computer program product, when properly claimed, describes the method steps performed when executed by a computer system, not the code or software itself.
This is a semantic problem. The preamble for a computer program product has to state that (1) the product is stored on a non-transitory computer-readable medium (which is not fully present), (2) the product can be executed on a computer (which is present) and (3) when executed the product causes the computer to perform a method (which is present) where the further claim limitations are written as method steps. It is the actual the method being performed by the computer which is patentable, rather than the software itself.
Further, the claimed invention as presented in Claims 19-22 is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because in the manner currently recited, the preamble appears to be representing a signal per se with the recitation of the computer readable medium being “non-tangible”.     A signal does not fall within one of the four statutory classes of § 101.
Physical but transitory forms of signal transmission such as radio broadcasts, electrical signals, and light pulses that convey information encoded within, without more, are not directed to statutory subject matter under 35 U.S.C. §101. Claimed signal is not “process,” in that “process” requires some kind of action, and claims at issue do not cover act or series of acts. Claimed signal is not “machine,” in that transitory signal made of electrical or electromagnetic variances, although physical and real, is not made of “parts” or “devices” in any mechanical sense, and thus does not possess concrete structure. Since “manufacture,” for purposes of Section 101, is properly defined as tangible article or commodity resulting from manufacture, a transient electrical or electromagnetic transmission does not fit that definition. Finally, claimed signal is not “composition of matter,” in that signal comprising fluctuation in electric potential or electromagnetic fields is not “chemical union,” gas, fluid, powder, or solid. See In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007).  Here, not only is the claim potentially referring to a transitory medium, but the medium is apparently not physical at all (i.e., non-tangible) as currently recited.


Claim Interpretation – Broadest Reasonable Interpretation
8.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  

Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
The preamble of the instant claim 1 recites "A system to access and update electronic record information via a back-end application computer server of an enterprise” In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “to access and update electronic record information” as recited in the preamble only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
Independent Claims 15 and 19 recite the same intended use language in the preambles of the respective method and computer readable medium claim and are being similarly interpreted as not being assigned any patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Faherty et al. (US PG Pub. 2018/0165767) (“Faherty”) in view of Summerson et al. (US PG Pub. 2019/0318420) (“Summerson”)

Regarding Claim 1, Faherty discloses the following:
A system to access and update electronic record information via a back-end application computer server of an enterprise, comprising: (See Faherty paragraphs 27, 31, Fig. 2)
(a)	 a potential risk relationship data store containing electronic records that represent a plurality of potential risk relationships with the enterprise [assignment computer store/assignment and relationship computer store] and, for each potential risk relationship, an electronic record identifier [relationship identifiers] and a set of entity attribute values [relationship characteristic values] including an entity identifier; (See Faherty Abstract, paragraphs 3-4, 30-34, 38, and Cl. 1-2, 15, Fig. 2)
(b)	an existing risk relationship data store containing electronic records that represent a plurality of existing risk relationships, of various types, between entities and the enterprise;  (See Faherty Abstract, paragraphs 3-4, 30-34, 38, 41 and Cl. 1, 3, 15, Fig. 2
(c)	the back-end application computer server, coupled to the potential risk relationship data store, programmed to: (See Faherty paragraphs 27, 31, 58-59, Cl. 1)
(i)	access information in the potential risk relationship store and the existing risk relationship data store,  (See Faherty paragraphs 27, 31-34, 73 and Fig. 1 – accessing information in an assignment computer store)
(ii)	transmit, to a first remote user device of a first user associated with the enterprise, a grid display of information about a subset of the electronic records in the potential risk relationship data store arranged by entity along a first grid axis and by existing risk relationship type along a second axis, wherein information about electronic records not in the subset is blocked from being transmitted to the first remote user device, (See Faherty paragraphs 26-27, 30-33, 41, 59-61, 63-65, 73, Cl. 1, Fig. 19 – internal assignment managers, remote assignment management terminals 160 [first remote user device of a first user associated with the enterprise]; the assignment computer store might store electronic records associated with a hierarchy wherein an internal assignment manager might be linked to a number of different internal relationship handlers/claims advisor [second user] – manager is only given an assigned set [subset – by same manager identifier] and then might assign or reassign to a relationship handler terminal); table [grid] discloses entity information on one axis and existing relationship type on a second axis). In an embodiment, each insurance policy is linked to a single insurance claims advisor [only electronic records assigned to a particular manager/claims advisor are accessible – records not in the subset are blocked]
 (iii)	receive, from the first remote user device, an annotation associated with a selected entity, and  (See Faherty paragraphs 30-31, 36, 61, 64 – the manager may assign or reassign the risk relationship and the information in the computer store may be updated [assignment is updated, relationship handler/claims advisor assigned = annotation]
(iv)	store the received annotation such that the annotation is accessible via a second remote user device of a second user associated with the enterprise; and (See Faherty paragraph 27, 30-33, 65 – the information in the computer store may be updated and information about the newly assigned risk relationship may be received by a relationship handler terminal/claims advisor [second remote user device] (associated with internal relationship handlers [second user]
(d)	a communication port coupled to the back-end application computer server to facilitate a transmission of data with the first and second remote user devices to support interactive user interface displays via a distributed communication network. (See Faherty Cl. 1 and 19, Fig. 2, paragraphs 4, 37)
Faherty discloses his invention as to information that may be processed, managed, and/or assigned via a risk relationship management platform and the results may then be analyzed accurately and used to automatically initiate workflows and/or establish communication links. (See Faherty paragraph 25)   In some cases, an enterprise might manage a substantial number of risk relationships with various entities. (See Faherty paragraph 26)  For example, an enterprise might have a number of internal assignment managers and relationship handlers that interact with entities. (See Faherty paragraph 26)  The handlers might, for example, help facilitate potential new risk relationships and/or existing risk relationship for the enterprise (e.g., a handler might interact with an entity and/or respond to events that arise in connection [with] that entity. (See Faherty paragraph 26)  Different risk relationships might be associated with different priority values with respect to the enterprise (that is, 
FIG. 1 is a high level block diagram of a system 100 according to some embodiments of the present invention.  (See Faherty paragraph 27 and Fig. 1)  In particular, the system includes a risk relationship management platform that may access information in an assignment computer store 110 (e.g., storing information about internal assignment managers 162, internal relationship handlers 172, risk relationships, etc.) (See Faherty paragraph 27) The risk relationship management platform 150 may also exchange information with remote assignment management terminals 160 and/or relationship handler terminals 170. (See Faherty paragraph 27 – transmitting information with remote assignments)   According to some embodiments, a back-end application computer server of the risk relationship management platform 150 may facilitate management, assignment and viewing of information via the one or more terminals 160, 170. (See Faherty paragraph 27)
The risk relationship management platform 150 may store information into and/or retrieve information from the assignment computer store 110. (See Faherty paragraph 30)  The assignment computer store might, for example, store electronic records associated with a hierarchy wherein an internal assignment manager might be linked to a number of different internal relationship handlers which may in turn be linked to a number of different risk relationships. (See Faherty paragraph 30)  According to embodiments, the system may automatically assign and manage risk relationships for an enterprise.  (See Faherty paragraph 31)  For example, at (1) a manager at a manager terminal might access the risk management platform to determine if there are any new unassigned risk relationships or currently assigned risk relationships that might be reassigned) (See Faherty paragraph 31)    The back-end application computer server may access the assignment computer store 110 [risk relationship data store] to help determine this information and the manager might then assign (or re-assign that risk relationship and the information in the computer store may be updated. (See Faherty paragraph 31)  Information about the newly assigned risk relationship may be received by a relationship handler terminal and he or she might take actions as appropriate, such as establishing a communication link with an internal entity terminal. (See Faherty paragraph 31) Information about the various interactions associated with the risk relationship (e.g., a time, date of the interaction, a description of the interaction, etc.) may then be stored into assignment computer store 110. (See Faherty paragraph 31)
Faherty notes that the system of FIG. 1 is provided as an example and embodiments may be associated with additional elements or components where FIG. 2 illustrates a method that might be performed by some or all of the elements of the system described with respect to FIG. 1 or any other 
The system may manage an assignment computer store [risk relationship data store] containing a set of internal assignment manager identifiers, with each internal assignment manager identifier being linked to a plurality of internal relationship handler identifiers. (See Faherty paragraph 33)  According to some embodiments, each internal relationship handler is further linked to a plurality of relationship identifiers between the enterprise and entities. (See Faherty paragraph 33)  According to some embodiments, each internal relationship handler is further linked to a plurality of relationship identifiers between the enterprise and entities. (See Faherty paragraph 33)  According to some embodiments, at least one risk relationship represents a potential future risk relationship between the enterprise and an entity and in some embodiments, at least one risk relationship represents an existing, ongoing risk relationship between the enterprise and an entity. (See Faherty paragraph 33 – risk relationships may be potential future risk relationships between the entity and enterprise and existing risk relationship between the enterprise and the entity – assignment computer store can contain electronic records regarding both potential and existing risk relationships)
The system may manage a risk relationship computer store containing a set of electronic data records each representing a risk relationship between the enterprise and an entity.  (See Faherty paragraph 34 – risk relationship data store containing electronic records)  According to some embodiments, each electronic data record including a relationship identifier and a set of relationship characteristic values with at least one characteristic value being a priority value for that risk relationship. (See Faherty paragraph 34 – entity attribute values)   
An automated risk relationship management platform may retrieve a selected electronic data record from the risk relationship computer store.  (See Faherty paragraph 35) The automated risk relationship management platform computer may determine that the priority value of the risk relationship represented by the selected electronic data record is both above a pre-determined minimum threshold priority value and below a pre-determined maximum threshold priority value. (See Faherty paragraph 35)  That is, a risk relationship with a priority value above the pre-determined maximum threshold priority value might be handled by a different process (e.g., a single internal relationship handler might be assigned in such a situation).  (See Faherty paragraph 35)  Similarly, a risk relationship with a priority value below the pre-determined minimum threshold priority value might be handled by a different process (e.g., no internal relationship handler might be assigned in such a situation.)  (See Faherty paragraph 35)

Electronic messages may be exchanged via a distributed communication network to present an interactive user interface at a remote relationship handler terminal associated with the assigned relationship handler identifier. (See Faherty paragraph 37) According to some embodiments, the interactive user interface display at the remote relationship handler terminal automatically facilitates a communication link with a remote external entity terminal. (See Faherty paragraph 37) For example, the automatically established communication link might be associated with a telephone call, a web chat, a video link, an electronic mail message and/or a postal mail message generated via a distribution center. (See Faherty paragraph 37)
Embodiments of the present invention might be associated with a number of different types of “risk relationships”. (See Faherty paragraph 38)  As used herein, the phrase “risk relationship” might refer to, for example, an existing insurance policy between an insurer and an insured entity (e.g., whose policy is up for renewal) or potential insurance policy (e.g., associated with an entity who is considering purchasing insurance from the insurer). (See Faherty paragraph 38 – potential and existing risk relationships)   In FIG. 3, a risk relationship management system for an insurer which as before is disclosed that the system includes a risk relationship management platform that may access information in an assignment and relationship computer store.  (See Faherty paragraph 38)    For example, the assignment and relationship computer store might store [information] about insurance enterprise claims advisor managers, insurance claim advisors, and insurance policies. (See Faherty paragraph 38)  According to this embodiment, the assignment and relationship computer store further stores a set of electronic data records each representing a risk relationship between the enterprise and an entity (that is an insurance policy between the insurer and an insured) and moreover, each electronic data record includes a relationship identifier (that is an insurance policy identifier) and a set of relationship characteristic values with at least one characteristic value being a premium value for that insurance policy.  (See Faherty paragraph 38 – the electronic data records are each representing a risk relationship between the enterprise and the entity – and as noted above, risk relationships include both existing and potential risk relationships, thus the assignment computer store stores records for both types of risk relationships)

According to some embodiments, an interactive graphical user interface provided by the risk relationship management platform includes a claims manager workflow and FIGS. 4 though 8 illustrate a claims management workflow according to some embodiments.  (See Faherty paragraph 45)  In particular, FIG. 4 illustrates a display 400 that might be provided when an opportunity record enters the claims process. (See Faherty paragraph 45)  The display might include, for example, an opportunity owner, an opportunity name, an agency name, a primary contact, a market segment, a confidence level, comments, a policy effective date, a targeted premium value, a stage description, a current carrier, and/or a lead source. (See Faherty paragraph 45)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Faherty by separating one composite claim element contained in Faherty (i.e. the assignment computer store/assignment and relationship computer store) into component claim elements (e.g. a potential risk relationship data store and an existing risk relationship data store) wherein each component claim element would serve the same separate function performed when it was a component in the original composite claim element. In the separation each component claim element, would merely have performed the same function as it did previously, and one of ordinary skill in the art at the time the invention was made would have recognized that the results of the separation were predictable. See MPEP §2144.04 (V)(C)
While Faherty discloses that each electronic data record includes a relationship identifier 392 (that is, an insurance policy identifier) and a set of relationship characteristic values which implies that the entity has been identified by virtue of the insurance policy identifier, it is not explicitly taught by Faherty.  
Summerson discloses his invention as to systems, methods, apparatus, computer program code and means are provided to automatically create risk scores for electronic records in a way that provides faster, more accurate results and that allow for flexibility and effectiveness when responding to those results. (See Summerson paragraph 3)

In some cases, a risk value associated with an enterprise system may depend at least in part on attribute values of electronic records representing a plurality of potential associations with the enterprise system. (See Summerson paragraph 21)   For example, the risk value might tend to increase when a specific type of attribute value increases (or decrease when another type of attribute value increases).  (See Summerson paragraph 21)  The systems and methods are disclosed to automatically create risk scores for electronic records using an automated scoring analysis computer that may be access information in a potential association computer store (e.g., storing a set of electronic records representing risk associations, each record including, for example, one or more communication addresses, attribute values, etc.) (See Summerson paragraph 23)   The automated scoring analysis computer may also retrieve information from a historical data store (e.g., storing information about prior insurance claims) to create a scoring model. (See Summerson paragraph 23 and Fig. 2)
According to some embodiments, the elements of the system automatically transmit information associated with an interactive user interface display over a distributed communication network. (See Summerson paragraph 27)  An automated scoring analysis computer may access information in a historical data store, including sets of attribute values and prior results for a plurality of prior associations, to create a scoring model. (See Summerson paragraph 28)    According to some embodiments, each electronic record is associated with a potential insurance policy and the scoring model is used to calculate the risk score associated with an underwriting grade. (See Summerson paragraph 28)  In such embodiments, the scoring model might be associated with a predictive model and may be associated with quantile banks and/or clustering techniques. (See Summerson paragraph 28)
Each potential insurance policy might be associated with, for example, an insurance policy quote, an existing insurance policy quote, or an insurance policy renewal.  (See Summerson paragraph 29)  At least one of the attribute values of a potential insurance policy might include information about an insured associated with the insurance policy, such as an annual sales amount, an industry classification, prior claim information, etc. (See Summerson paragraph 29) Moreover, at least of the 
An indication may be received of a selected potential association from a potential association data store, including a set of attribute values.  (See Summerson paragraph 30)  For example, an indication of an electronic record of interest might be associated with an insurance policy search input, such as an insurance policy number, a selected location, an insured name, an insurance policy description, a building identifier, etc. (See Summerson paragraph 30 – insured name is the name of the entity being insured)
The system may calculate a risk score for the selected potential association based on the scoring model and according to some embodiments, the risk score may further be calculated based on third-party data, social media data, location information, business credit information, prior interactions, employee sentiment data, building information, etc.  (See Summerson paragraph 31) 
Depending on the risk score calculated, a front-end application computer server may automatically select a workflow path from a set of potential workflow paths. (See Summerson paragraph 32)  For example, the front-end application server might modify a set of information requests (or questions) to be transmitted from the enterprise in connection with the selected potential association. (See Summerson paragraph 32) The automatic modification of the set of information requests might comprise, for example, removing information requests when the risk score is below a pre-determined threshold value.   (See Summerson paragraph 32)   As another example, the system may automatically arrange to complete the potential association based on the calculated risk score and responses to the modified set of information requests.  (See Summerson paragraph 32)  The automatic completion of the potential association might include, for example, completing the potential association when the risk score is below a first pre-determined threshold value; preventing the potential association when the risk score is above a second pre-determined threshold value; and applying at least one completion rule when the risk score is between the first and second pre-determined threshold values. 
	Summerson further discloses a high level block diagram of an insurance underwriting system that includes customer data such as name, address, legal entity, and class (which might be pre-filled by the system but open to modification).  (See Summerson paragraph 38 and Fig 5 – entity [customer] identity, name, address)   The customer data is sent to a scoring service via an administrator interface and the scoring service may use historical data such as prior quotes, premiums, etc. and third-party data, such as crime data, social media information, industry codes, credit information, employee count data, Uniform Commercial Code (“UCC”) information, etc., to calculate a risk score that is returned via the administrator interface. (See Summerson paragraph 38)
	 In some embodiments, the scoring service might incorporate a predictive model that might use historical data to provide insight into which risks are more (or less) likely to have large losses. (See Summerson paragraph 38) The predictive model may quantify the probability of a risk having aggregate losses exceeding a pre-determined threshold and might incorporate, according to some embodiments, logistic regression and training data and may also identify high-risk segments that are heavily underwritten (to quantify the probability of a quote being underwritten).  (See Summerson paragraph 39)  The risk score generated by the scoring service might then be used to suppress follow-up information requests (as being unnecessary for relatively low risk customers) and/or to implement (or prohibit) an automated process.  (See Summerson paragraph 39)  The underwriting model might incorporate, according to some embodiments, logistic regression and training data (based on quotes by line of business).  (See Summerson paragraph 39)
	Referring to FIG. 11, a table is shown that represents the historical database that may be stored at the apparatus according to some embodiments. (See Summerson paragraph 47 and Figure 11)  The table may include, for example, entries associated with properties previously evaluated by an underwriter and may also define fields 1102, 1104, 1106, 1108, 1110, 1112, for each of the entries.  (See Summerson paragraph 47) The fields, 1102, 1104, 1106, 1108, 1110, 1112, may, according to some embodiments, specify: an insurance policy identifier 1102, a customer identifier 1104, an attribute 1106, an attribute value 1108, a risk score 1110, and prior claim information 1112. (See Summerson paragraph 47 and Fig. 11 – customer identifier is an entity identifier)
	 The insurance policy identifier 1102 might be associated with the insurance policy number search box (as seen in Fig 4). (See Summerson paragraph 48)  The customer identifier 1104 may, according to some embodiments, identify a party seeking an insurance quote.  (See Summerson entity identifier) The attribute 1106 may represent a type of parameter associated with the policy identifier 1102 (e.g., geographic information, census data, etc.) (See Summerson paragraph 48)  The attribute value 1108 may represent the actual value of the attribute 1106 (e.g., as determined during an insurance policy quote process) and while a single attribute is shown with reference to 1106 and associated value 1108, in actuality many different pairs of data might be utilized.  (See Summerson paragraph 48)   
	The risk score 1110 might represent, for example, a grade, category, numerical value, rank, etc., indicating an amount of risk that might be associated with the policy identifier with respect to applicable attributes.  (See Summerson paragraph 48)  The prior claim information 1112 might indicate a number of insurance claims and/or an overall amount of losses associated with the insurance policy. (See Summerson paragraph 48)
	Figure 12 discloses a table that represents the underwriting grade database that may include entries associated with properties to be evaluated by an underwriter and may specify an insurance policy identifier, a customer identifier, an attribute, an attribute value and a risk score.  (See Summerson paragraph 49)  The attribute value risk score might represent a grade, category, numerical value, rank, etc., indicating an amount of risk that might be associated with the policy identifier and the risk score might be used to select an appropriate workflow path, initiate an electronic flag or message, etc. (See Summerson paragraph 50)
	The computer system disclosed in Fig. 13 may include an electronic record risk scoring model module which may be implemented by a software module executed by the computer processor 1314. (See Summerson paragraph 63) The electronic record risk scoring model may have the function of rendering a portion of the display on the output device (e.g., an interactive user display including attribute grades, mapping information, geo cohort data, etc.)  (See Summerson paragraph 63) Thus, the electronic record risk scoring model module may be coupled, at least functionally, to the output device.  (See Summerson paragraph 63)  In some embodiments, the electronic record risk scoring model may report results and/or predictions by routing, to an underwriter via an electronic record risk scoring platform, following underwriting questions, and/or insurance decisions generated by the predictive model component.  (See Summerson paragraph 63)     
	In some embodiments, a predictive model may use information obtained during an insurance quote process (e.g., describing a property, a type of business, etc.) to assign a risk score to a potential insurance policy. (See Summerson paragraph 64)  A predictive model may receive other inputs and/or generate other outputs in accordance with embodiments described herein.  (See Summerson paragraph 
	Summerson also discloses that any number of other configurations may be provided in accordance with embodiments of the disclosed invention (e.g., some of the information associated with the displays described herein might be implemented as a virtual or augmented reality display and/or the databases described herein may be combined or stored in external systems).  (See Summerson paragraph 67)  Moreover, although embodiments have been described with respect to particular types of insurance policies in addition to and/or instead of the policies described herein (e.g., business insurance policies, automobile insurance policies, etc.)  (See Summerson paragraph 67)  Similarly, although a certain number of attribute grades were described in connection to some embodiments herein, other numbers of grades might be used instead. (See Summerson paragraph 67)   Further, the displays and devices illustrated are only examples and embodiments may be associated with any other types of user interfaces. (See Summerson paragraph 67)  For instance, in FIG. 14, a risk score display might include user selectable data that can be selected and/or modified by a user of the handheld computer. (See Summerson paragraph 67)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the risk relationship management platform that may access information in an assignment computer store that facilitates management, assignment and viewing of insurance information via one or more terminals that implies (by virtue of disclosing an insurance policy identifier) that an entity is identified as disclosed by Faherty with the specific disclosure of a customer identifier [entity identifier] as taught by Summerson in order to further facilitate processing of risk relationships for an enterprise.

Regarding Claim 15, Faherty discloses the following:
A computerized method to access and update electronic record information via a back-end application computer server of an enterprise, comprising: (See Faherty paragraphs 27, 31, Fig. 2)
accessing, by a back-end application computer server, information in a potential risk relationship data store containing electronic records that represent a plurality of potential risk relationships with the enterprise, and for each potential risk relationship, an electronic record identifier and a set of entity attribute values including an entity identifier;  (See Faherty Abstract, paragraphs 3-4, 27, 30-34, 38, and Cl. 1-2, 15, Fig. 1-2)
accessing, by the back-end application computer server, information is an existing risk relationship data store containing electronic records that represent a plurality of existing risk 
transmitting, to a first remote user device of a first user associated with the enterprise, a grid display of information about a subset of the electronic records in the potential risk relationship data store arranged by entity along a first grid axis and by existing risk relationship type along a second axis, wherein information about electronic records not in the subset is blocked from being transmitted to the first remote user device;  (See Faherty paragraphs 26-27, 30-33, 41, 59-61, 63-65, 73, Cl. 1, Fig. 19 – internal assignment managers, remote assignment management terminals 160 [first remote user device of a first user associated with the enterprise]; the assignment computer store might store electronic records associated with a hierarchy wherein an internal assignment manager might be linked to a number of different internal relationship handlers/claims advisor [second user] – manager is only given an assigned set [subset – by same manager identifier] and then might assign or reassign to a relationship handler terminal); table [grid] discloses entity information on one axis and existing relationship type on a second axis). In an embodiment, each insurance policy is linked to a single insurance claims advisor [only electronic records assigned to a particular manager/claims advisor are accessible – records not in the subset are blocked]
receiving, from the first remote user device, an annotation associated with a selected entity; and (See Faherty paragraphs 30-31, 36, 61, 64 – the manager may assign or reassign the risk relationship and the information in the computer store may be updated [assignment is updated, relationship handler/claims advisor assigned = annotation]
storing the received annotation such that the annotation is accessible via a second remote user device of a second user associated with the enterprise. (See Faherty paragraph 27, 30-33, 65 – the information in the computer store may be updated and information about the newly assigned risk relationship may be received by a relationship handler terminal/claims advisor [second remote user device] (associated with internal relationship handlers [second user]
Faherty discloses his invention as to information that may be processed, managed, and/or assigned via a risk relationship management platform and the results may then be analyzed accurately and used to automatically initiate workflows and/or establish communication links. (See Faherty paragraph 25)   In some cases, an enterprise might manage a substantial number of risk relationships with various entities. (See Faherty paragraph 26)  For example, an enterprise might have a number of internal assignment managers and relationship handlers that interact with entities. (See Faherty 
FIG. 1 is a high level block diagram of a system 100 according to some embodiments of the present invention.  (See Faherty paragraph 27 and Fig. 1)  In particular, the system includes a risk relationship management platform that may access information in an assignment computer store 110 (e.g., storing information about internal assignment managers 162, internal relationship handlers 172, risk relationships, etc.) (See Faherty paragraph 27) The risk relationship management platform 150 may also exchange information with remote assignment management terminals 160 and/or relationship handler terminals 170. (See Faherty paragraph 27 – transmitting information with remote assignments)   According to some embodiments, a back-end application computer server of the risk relationship management platform 150 may facilitate management, assignment and viewing of information via the one or more terminals 160, 170. (See Faherty paragraph 27)
The risk relationship management platform 150 may store information into and/or retrieve information from the assignment computer store 110. (See Faherty paragraph 30)  The assignment computer store might, for example, store electronic records associated with a hierarchy wherein an internal assignment manager might be linked to a number of different internal relationship handlers which may in turn be linked to a number of different risk relationships. (See Faherty paragraph 30)  According to embodiments, the system may automatically assign and manage risk relationships for an enterprise.  (See Faherty paragraph 31)  For example, at (1) a manager at a manager terminal might access the risk management platform to determine if there are any new unassigned risk relationships or currently assigned risk relationships that might be reassigned) (See Faherty paragraph 31)    The back-end application computer server may access the assignment computer store 110 [risk relationship data store] to help determine this information and the manager might then assign (or re-assign that risk relationship and the information in the computer store may be updated. (See Faherty paragraph 31)  Information about the newly assigned risk relationship may be received by a relationship handler terminal and he or she might take actions as appropriate, such as establishing a communication link with an internal entity terminal. (See Faherty paragraph 31) Information about the various interactions 
Faherty notes that the system of FIG. 1 is provided as an example and embodiments may be associated with additional elements or components where FIG. 2 illustrates a method that might be performed by some or all of the elements of the system described with respect to FIG. 1 or any other system and the embodiments of the invention may be practiced in any order.  (See Faherty paragraph 32)
The system may manage an assignment computer store [risk relationship data store] containing a set of internal assignment manager identifiers, with each internal assignment manager identifier being linked to a plurality of internal relationship handler identifiers. (See Faherty paragraph 33)  According to some embodiments, each internal relationship handler is further linked to a plurality of relationship identifiers between the enterprise and entities. (See Faherty paragraph 33)  According to some embodiments, each internal relationship handler is further linked to a plurality of relationship identifiers between the enterprise and entities. (See Faherty paragraph 33)  According to some embodiments, at least one risk relationship represents a potential future risk relationship between the enterprise and an entity and in some embodiments, at least one risk relationship represents an existing, ongoing risk relationship between the enterprise and an entity. (See Faherty paragraph 33 – risk relationships may be potential future risk relationships between the entity and enterprise and existing risk relationship between the enterprise and the entity – assignment computer store can contain electronic records regarding both potential and existing risk relationships)
The system may manage a risk relationship computer store containing a set of electronic data records each representing a risk relationship between the enterprise and an entity.  (See Faherty paragraph 34 – risk relationship data store containing electronic records)  According to some embodiments, each electronic data record including a relationship identifier and a set of relationship characteristic values with at least one characteristic value being a priority value for that risk relationship. (See Faherty paragraph 34 – entity attribute values)   
An automated risk relationship management platform may retrieve a selected electronic data record from the risk relationship computer store.  (See Faherty paragraph 35) The automated risk relationship management platform computer may determine that the priority value of the risk relationship represented by the selected electronic data record is both above a pre-determined minimum threshold priority value and below a pre-determined maximum threshold priority value. (See Faherty paragraph 35)  That is, a risk relationship with a priority value above the pre-determined 
Responsive to a determination of a priority value of the risk relationship, the system may arrange for the selected relationship identifier to be assigned to one of the internal assignment manager identifiers and linked relationship handler identifier in the assignment computer store. (See Faherty paragraph 36)   The system may generate a set of tasks for the risk relationship associated with the selected electronic data record. (See Faherty paragraph 36)  
Electronic messages may be exchanged via a distributed communication network to present an interactive user interface at a remote relationship handler terminal associated with the assigned relationship handler identifier. (See Faherty paragraph 37) According to some embodiments, the interactive user interface display at the remote relationship handler terminal automatically facilitates a communication link with a remote external entity terminal. (See Faherty paragraph 37) For example, the automatically established communication link might be associated with a telephone call, a web chat, a video link, an electronic mail message and/or a postal mail message generated via a distribution center. (See Faherty paragraph 37)
Embodiments of the present invention might be associated with a number of different types of “risk relationships”. (See Faherty paragraph 38)  As used herein, the phrase “risk relationship” might refer to, for example, an existing insurance policy between an insurer and an insured entity (e.g., whose policy is up for renewal) or potential insurance policy (e.g., associated with an entity who is considering purchasing insurance from the insurer). (See Faherty paragraph 38 – potential and existing risk relationships)   In FIG. 3, a risk relationship management system for an insurer which as before is disclosed that the system includes a risk relationship management platform that may access information in an assignment and relationship computer store.  (See Faherty paragraph 38)    For example, the assignment and relationship computer store might store [information] about insurance enterprise claims advisor managers, insurance claim advisors, and insurance policies. (See Faherty paragraph 38)  According to this embodiment, the assignment and relationship computer store further stores a set of electronic data records each representing a risk relationship between the enterprise and an entity (that is an insurance policy between the insurer and an insured) and moreover, each electronic data record includes a relationship identifier (that is an insurance policy identifier) and a set of relationship the electronic data records are each representing a risk relationship between the enterprise and the entity – and as noted above, risk relationships include both existing and potential risk relationships, thus the assignment computer store stores records for both types of risk relationships)
According to some embodiments, the risk relationship platform might assign (or re-assign) insurance policies insurance policies to insurance claims advisors based at least in part on a type of insurance (e.g., a workers’ compensation insurance policy as compared to a business insurance policy), information from an insurance underwriter, a type of industry associated with the insured, an opportunity age, an opportunity likelihood of success (e.g., a high or low likelihood of eventually being converted into a sale), an entity priority (e.g., whether an entity is considered a Very Important Part (“VIP”) client and/or an insurer office. (See Faherty paragraph 44)
According to some embodiments, an interactive graphical user interface provided by the risk relationship management platform includes a claims manager workflow and FIGS. 4 though 8 illustrate a claims management workflow according to some embodiments.  (See Faherty paragraph 45)  In particular, FIG. 4 illustrates a display 400 that might be provided when an opportunity record enters the claims process. (See Faherty paragraph 45)  The display might include, for example, an opportunity owner, an opportunity name, an agency name, a primary contact, a market segment, a confidence level, comments, a policy effective date, a targeted premium value, a stage description, a current carrier, and/or a lead source. (See Faherty paragraph 45)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Faherty by separating one composite claim element contained in Faherty (i.e. the assignment computer store/assignment and relationship computer store) into component claim elements (e.g. a potential risk relationship data store and an existing risk relationship data store) wherein each component claim element would serve the same separate function performed when it was a component in the original composite claim element. In the separation each component claim element, would merely have performed the same function as it did previously, and one of ordinary skill in the art at the time the invention was made would have recognized that the results of the separation were predictable. See MPEP §2144.04 (V)(C)
While Faherty discloses that each electronic data record includes a relationship identifier 392 (that is, an insurance policy identifier) and a set of relationship characteristic values which implies that 
Summerson discloses his invention as to systems, methods, apparatus, computer program code and means are provided to automatically create risk scores for electronic records in a way that provides faster, more accurate results and that allow for flexibility and effectiveness when responding to those results. (See Summerson paragraph 3)
In some embodiments, an automated scoring analysis computer may access information in a historical data store, including sets of attribute values and prior results for a plurality of prior associations, to create a scoring model. (See Summerson paragraph 3)  An indication of a selected potential association from a potential association data store may be received, including a set of attribute values.  (See Summerson paragraph 3)  The scoring analysis computer may then calculate a risk score for the selected potential association based on the scoring model.  (See Summerson paragraph 3) 
In some cases, a risk value associated with an enterprise system may depend at least in part on attribute values of electronic records representing a plurality of potential associations with the enterprise system. (See Summerson paragraph 21)   For example, the risk value might tend to increase when a specific type of attribute value increases (or decrease when another type of attribute value increases).  (See Summerson paragraph 21)  The systems and methods are disclosed to automatically create risk scores for electronic records using an automated scoring analysis computer that may be access information in a potential association computer store (e.g., storing a set of electronic records representing risk associations, each record including, for example, one or more communication addresses, attribute values, etc.) (See Summerson paragraph 23)   The automated scoring analysis computer may also retrieve information from a historical data store (e.g., storing information about prior insurance claims) to create a scoring model. (See Summerson paragraph 23 and Fig. 2)
According to some embodiments, the elements of the system automatically transmit information associated with an interactive user interface display over a distributed communication network. (See Summerson paragraph 27)  An automated scoring analysis computer may access information in a historical data store, including sets of attribute values and prior results for a plurality of prior associations, to create a scoring model. (See Summerson paragraph 28)    According to some embodiments, each electronic record is associated with a potential insurance policy and the scoring model is used to calculate the risk score associated with an underwriting grade. (See Summerson paragraph 28)  In such embodiments, the scoring model might be associated with a predictive model 
Each potential insurance policy might be associated with, for example, an insurance policy quote, an existing insurance policy quote, or an insurance policy renewal.  (See Summerson paragraph 29)  At least one of the attribute values of a potential insurance policy might include information about an insured associated with the insurance policy, such as an annual sales amount, an industry classification, prior claim information, etc. (See Summerson paragraph 29) Moreover, at least of the attribute values might include information about the insurance policy, such as property deductible amount, a business personal property limit, a building limit per square foot, etc. (See Summerson paragraph 29)  According to some embodiments, at least one of the attribute values might include information about a property associated with the insurance policy, such as a construction occupancy protection and exposure attribute, a census attribute, a geography attribute, etc. (See Summerson paragraph 29)   In other embodiments, at least one of the attribute values may include information about a location associated with the insurance policy, such as a quality index, an earthquake zone, a wind zone, a sub-wind zone, etc. (See Summerson paragraph 29)
An indication may be received of a selected potential association from a potential association data store, including a set of attribute values.  (See Summerson paragraph 30)  For example, an indication of an electronic record of interest might be associated with an insurance policy search input, such as an insurance policy number, a selected location, an insured name, an insurance policy description, a building identifier, etc. (See Summerson paragraph 30 – insured name is the name of the entity being insured)
The system may calculate a risk score for the selected potential association based on the scoring model and according to some embodiments, the risk score may further be calculated based on third-party data, social media data, location information, business credit information, prior interactions, employee sentiment data, building information, etc.  (See Summerson paragraph 31) 
Depending on the risk score calculated, a front-end application computer server may automatically select a workflow path from a set of potential workflow paths. (See Summerson paragraph 32)  For example, the front-end application server might modify a set of information requests (or questions) to be transmitted from the enterprise in connection with the selected potential association. (See Summerson paragraph 32) The automatic modification of the set of information requests might comprise, for example, removing information requests when the risk score is below a pre-determined threshold value.   (See Summerson paragraph 32)   As another example, the system may 
	Summerson further discloses a high level block diagram of an insurance underwriting system that includes customer data such as name, address, legal entity, and class (which might be pre-filled by the system but open to modification).  (See Summerson paragraph 38 and Fig 5 – entity [customer] identity, name, address)   The customer data is sent to a scoring service via an administrator interface and the scoring service may use historical data such as prior quotes, premiums, etc. and third-party data, such as crime data, social media information, industry codes, credit information, employee count data, Uniform Commercial Code (“UCC”) information, etc., to calculate a risk score that is returned via the administrator interface. (See Summerson paragraph 38)
	 In some embodiments, the scoring service might incorporate a predictive model that might use historical data to provide insight into which risks are more (or less) likely to have large losses. (See Summerson paragraph 38) The predictive model may quantify the probability of a risk having aggregate losses exceeding a pre-determined threshold and might incorporate, according to some embodiments, logistic regression and training data and may also identify high-risk segments that are heavily underwritten (to quantify the probability of a quote being underwritten).  (See Summerson paragraph 39)  The risk score generated by the scoring service might then be used to suppress follow-up information requests (as being unnecessary for relatively low risk customers) and/or to implement (or prohibit) an automated process.  (See Summerson paragraph 39)  The underwriting model might incorporate, according to some embodiments, logistic regression and training data (based on quotes by line of business).  (See Summerson paragraph 39)
	Referring to FIG. 11, a table is shown that represents the historical database that may be stored at the apparatus according to some embodiments. (See Summerson paragraph 47 and Figure 11)  The table may include, for example, entries associated with properties previously evaluated by an underwriter and may also define fields 1102, 1104, 1106, 1108, 1110, 1112, for each of the entries.  (See Summerson paragraph 47) The fields, 1102, 1104, 1106, 1108, 1110, 1112, may, according to some customer identifier is an entity identifier)
	 The insurance policy identifier 1102 might be associated with the insurance policy number search box (as seen in Fig 4). (See Summerson paragraph 48)  The customer identifier 1104 may, according to some embodiments, identify a party seeking an insurance quote.  (See Summerson paragraph 48 – entity identifier) The attribute 1106 may represent a type of parameter associated with the policy identifier 1102 (e.g., geographic information, census data, etc.) (See Summerson paragraph 48)  The attribute value 1108 may represent the actual value of the attribute 1106 (e.g., as determined during an insurance policy quote process) and while a single attribute is shown with reference to 1106 and associated value 1108, in actuality many different pairs of data might be utilized.  (See Summerson paragraph 48)   
	The risk score 1110 might represent, for example, a grade, category, numerical value, rank, etc., indicating an amount of risk that might be associated with the policy identifier with respect to applicable attributes.  (See Summerson paragraph 48)  The prior claim information 1112 might indicate a number of insurance claims and/or an overall amount of losses associated with the insurance policy. (See Summerson paragraph 48)
	Figure 12 discloses a table that represents the underwriting grade database that may include entries associated with properties to be evaluated by an underwriter and may specify an insurance policy identifier, a customer identifier, an attribute, an attribute value and a risk score.  (See Summerson paragraph 49)  The attribute value risk score might represent a grade, category, numerical value, rank, etc., indicating an amount of risk that might be associated with the policy identifier and the risk score might be used to select an appropriate workflow path, initiate an electronic flag or message, etc. (See Summerson paragraph 50)
	The computer system disclosed in Fig. 13 may include an electronic record risk scoring model module which may be implemented by a software module executed by the computer processor 1314. (See Summerson paragraph 63) The electronic record risk scoring model may have the function of rendering a portion of the display on the output device (e.g., an interactive user display including attribute grades, mapping information, geo cohort data, etc.)  (See Summerson paragraph 63) Thus, the electronic record risk scoring model module may be coupled, at least functionally, to the output device.  (See Summerson paragraph 63)  In some embodiments, the electronic record risk scoring model may report results and/or predictions by routing, to an underwriter via an electronic record risk scoring 
	In some embodiments, a predictive model may use information obtained during an insurance quote process (e.g., describing a property, a type of business, etc.) to assign a risk score to a potential insurance policy. (See Summerson paragraph 64)  A predictive model may receive other inputs and/or generate other outputs in accordance with embodiments described herein.  (See Summerson paragraph 64)  For example, a predictive model might receive historic claim information (e.g., associated with other insurance policies within a cluster).  (See Summerson paragraph 64)
	Summerson also discloses that any number of other configurations may be provided in accordance with embodiments of the disclosed invention (e.g., some of the information associated with the displays described herein might be implemented as a virtual or augmented reality display and/or the databases described herein may be combined or stored in external systems).  (See Summerson paragraph 67)  Moreover, although embodiments have been described with respect to particular types of insurance policies in addition to and/or instead of the policies described herein (e.g., business insurance policies, automobile insurance policies, etc.)  (See Summerson paragraph 67)  Similarly, although a certain number of attribute grades were described in connection to some embodiments herein, other numbers of grades might be used instead. (See Summerson paragraph 67)   Further, the displays and devices illustrated are only examples and embodiments may be associated with any other types of user interfaces. (See Summerson paragraph 67)  For instance, in FIG. 14, a risk score display might include user selectable data that can be selected and/or modified by a user of the handheld computer. (See Summerson paragraph 67)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the risk relationship management platform that may access information in an assignment computer store that facilitates management, assignment and viewing of insurance information via one or more terminals that implies (by virtue of disclosing an insurance policy identifier) that an entity is identified as disclosed by Faherty with the specific disclosure of a customer identifier [entity identifier] as taught by Summerson in order to further facilitate processing of risk relationships for an enterprise.

Regarding Claim 19, this claim recites substantially similar limitations of Claim 15 and as to those limitations is rejected for the same basis and reasons as above.  Further, Faherty discloses the following:
A non-tangible, computer-readable medium storing instructions, that, when executed by a processor, cause the processor to perform a method to access and update electronic record information 

Regarding Claims 2 and 16, these substantially similar claims recite the limitations of Claims 1 and 15 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Faherty in view of Summerson discloses the following:
wherein entities are sorted along the first axis based on a concentration value calculated for each entity using information in the existing risk relationship data store.  (See Faherty paragraphs 34-35, 59, Cl. 1, Fig. 19)
In addition to the rejection presented above as if fully set forth herein, Faherty discloses that an automated risk relationship management platform may retrieve a selected electronic data record from the risk relationship computer store.  (See Faherty paragraph 35) The automated risk relationship management platform computer may determine that the priority value of the risk relationship represented by the selected electronic data record is both above a pre-determined minimum threshold priority value and below a pre-determined maximum threshold priority value. (See Faherty paragraph 35)  That is, a risk relationship with a priority value above the pre-determined maximum threshold priority value might be handled by a different process (e.g., a single internal relationship handler might be assigned in such a situation).  (See Faherty paragraph 35)  Similarly, a risk relationship with a priority value below the pre-determined minimum threshold priority value might be handled by a different process (e.g., no internal relationship handler might be assigned in such a situation.)  (See Faherty paragraph 35)
Further, while Faherty discloses a table [grid] that discloses information regarding an entity on a first axis using information in the existing risk relationship data store and makes reference to a priority value or entity priority of the risk relationship and how that impacts workflow, Faherty does not fully disclose a concentration value calculated for each entity using information in the existing risk relationship data store.
Summerson discloses his invention as to systems, methods, apparatus, computer program code and means are provided to automatically create risk scores for electronic records in a way that provides faster, more accurate results and that allow for flexibility and effectiveness when responding to those results. (See Summerson paragraph 3)
In some embodiments, an automated scoring analysis computer may access information in a historical data store, including sets of attribute values and prior results for a plurality of prior 
In some cases, a risk value associated with an enterprise system may depend at least in part on attribute values of electronic records representing a plurality of potential associations with the enterprise system. (See Summerson paragraph 21)   For example, the risk value might tend to increase when a specific type of attribute value increases (or decrease when another type of attribute value increases).  (See Summerson paragraph 21)  The systems and methods are disclosed to automatically create risk scores for electronic records using an automated scoring analysis computer that may be access information in a potential association computer store (e.g., storing a set of electronic records representing risk associations, each record including, for example, one or more communication addresses, attribute values, etc.) (See Summerson paragraph 23)   The automated scoring analysis computer may also retrieve information from a historical data store (e.g., storing information about prior insurance claims) to create a scoring model. (See Summerson paragraph 23 and Fig. 2)
According to some embodiments, the elements of the system automatically transmit information associated with an interactive user interface display over a distributed communication network. (See Summerson paragraph 27)  An automated scoring analysis computer may access information in a historical data store, including sets of attribute values and prior results for a plurality of prior associations, to create a scoring model. (See Summerson paragraph 28)    According to some embodiments, each electronic record is associated with a potential insurance policy and the scoring model is used to calculate the risk score associated with an underwriting grade. (See Summerson paragraph 28)  In such embodiments, the scoring model might be associated with a predictive model and may be associated with quantile banks and/or clustering techniques. (See Summerson paragraph 28)
In addition to the disclosure above, Summerson also discloses FIGS. 6 and 7 as to examples of risk scores according to some embodiments. (See Summerson paragraph 40)  FIG. 6 illustrates a display for a business with a risk score of “10” (on a scale from 1, representing lowest risk, to 100, representing highest risk) (See Summerson paragraph 40) As a result, the business is classified as “low effort” and a first workflow path is selected (See Summerson paragraph 40) The display further includes an image of the business.  (See Summerson paragraph 40)  As another example, FIG. 7 illustrates a display for a business with a risk score of “70” and as a result, the business is classified as “higher” effort and a risk score representing the workflow effort is the concentration value)
Fig. 10 illustrates an apparatus that may be, for example, associated with the systems described in Figs. 2 and 5. (See Summerson paragraph 42)  The apparatus comprises a processor that communicates via a communication network with one or more remote administrator computers and/or communication devices as well as a storage device. (See Summerson paragraphs 42-43)  The processor may access information in a historical data store or database including sets of attribute values and prior results for a plurality of prior associations, to create a scoring model. (See Summerson paragraph 43)  An indication of a selected potential association from a potential association data store may be received, including a set of attribute values.  (See Summerson paragraph 43)  The processor may then calculate a risk score for the selected potential association based on the scoring model and automatically select a workflow from a plurality of potential workflows (e.g., the processor might modify a set of information requests to be transmitted from the enterprise and/or also automatically arrange to complete the potential association based on the calculated risk score and responses to the modified set of information requests).  (See Summerson paragraph 43 – risk score is calculated for the potential association and workflow is selected based on the score which uses information from the data store – concentration value)
Referring to FIG. 11, a table is shown that represents the historical database that may be stored at the apparatus according to some embodiments. (See Summerson paragraph 47 and Figure 11)  The table may include, for example, entries associated with properties previously evaluated by an underwriter and may also define fields 1102, 1104, 1106, 1108, 1110, 1112, for each of the entries.  (See Summerson paragraph 47) The fields, 1102, 1104, 1106, 1108, 1110, 1112, may, according to some embodiments, specify: an insurance policy identifier 1102, a customer identifier 1104, an attribute 1106, an attribute value 1108, a risk score 1110, and prior claim information 1112. (See Summerson paragraph 47 and Fig. 11 – customer identifier is an entity identifier; sorted with risk score lowest to highest)
	 The insurance policy identifier 1102 might be associated with the insurance policy number search box (as seen in Fig 4). (See Summerson paragraph 48)  The customer identifier 1104 may, according to some embodiments, identify a party seeking an insurance quote.  (See Summerson paragraph 48 – entity identifier) The attribute 1106 may represent a type of parameter associated with the policy identifier 1102 (e.g., geographic information, census data, etc.) (See Summerson paragraph 48)  The attribute value 1108 may represent the actual value of the attribute 1106 (e.g., as determined during an insurance policy quote process) and while a single attribute is shown with reference to 1106 
	The risk score 1110 might represent, for example, a grade, category, numerical value, rank, etc., indicating an amount of risk that might be associated with the policy identifier with respect to applicable attributes.  (See Summerson paragraph 48)  The prior claim information 1112 might indicate a number of insurance claims and/or an overall amount of losses associated with the insurance policy. (See Summerson paragraph 48)
	Figure 12 discloses a table that represents the underwriting grade database that may include entries associated with properties to be evaluated by an underwriter and may specify an insurance policy identifier, a customer identifier, an attribute, an attribute value and a risk score.  (See Summerson paragraph 49)  The attribute value risk score might represent a grade, category, numerical value, rank, etc., indicating an amount of risk that might be associated with the policy identifier and the risk score might be used to select an appropriate workflow path, initiate an electronic flag or message, etc. (See Summerson paragraph 50)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the risk relationship management platform that may access information in an assignment computer store that facilitates management, assignment and viewing of insurance information via one or more terminals using a table display to arrange information of a subset of the electronic records by entity and providing management of tasks using a priority value as disclosed by Faherty with the additional disclosure of sorting records in a grid display utilizing a risk score [concentration value] as taught by Summerson in order to select an appropriate workflow path to improve insurance quote processing.

Regarding Claims 3 and 17, these substantially similar claims recite the limitations of Claims 2 and 16 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Faherty in view of Summerson discloses the following:
wherein the grid display includes an icon, displayed along first axis and the second axis, representing a concentration value for each entity on a risk relationship type-by-type basis. (See Faherty paragraphs 44-45, Cl. 14   and Figs 6, 14-15)
In addition to the rejections above as if fully set forth herein disclosing a table display arranging information of a subset of the electronic records and using a priority value to provide management of tasks as disclosed by Faherty and the disclosure of sorting records in the display using a risk score 
Summerson discloses that the risk score might represent, for example, a grade, category, numerical value, rank, etc. indicating the amount of risk that might be associated with the policy identifier with respect to applicable attributes. (See Summerson paragraphs 48-50)  The risk score might be used to select an appropriate workflow path, initiate an electronic flag or message, etc. (See Summerson paragraph 50)
Fig 4 discloses an electronic record risk score screen that discloses a grade for an attribute of a coffee shop. (See Summerson Fig. 4) Figure 6 discloses an icon [circle around 10] displayed on a first axis that represents a risk score [concentration value] example indicating a low effort workflow [risk relationship type]. (See Summerson paragraph 40 and Fig. 6)  Figure 7 discloses an icon [circle around 70] displayed as a first axis that represents a risk score example indicating a higher effort workflow [risk relationship type].  (See Summerson paragraph 40 and Fig. 7)
Referring to FIG. 11, a table is shown that represents the historical database that may be stored at the apparatus according to some embodiments. (See Summerson paragraph 47 and Figure 11)  The table may include, for example, entries associated with properties previously evaluated by an underwriter and may also define fields 1102, 1104, 1106, 1108, 1110, 1112, for each of the entries.  (See Summerson paragraph 47) The fields, 1102, 1104, 1106, 1108, 1110, 1112, may, according to some embodiments, specify: an insurance policy identifier 1102, a customer identifier 1104, an attribute 1106, an attribute value 1108, a risk score 1110, and prior claim information 1112. (See Summerson paragraph 47 and Fig. 11 – customer identifier is an entity identifier; sorted with risk score lowest to highest [concentration value sorted by entity based on risk relationship type)
	 The insurance policy identifier 1102 might be associated with the insurance policy number search box (as seen in Fig 4). (See Summerson paragraph 48)  The customer identifier 1104 may, according to some embodiments, identify a party seeking an insurance quote.  (See Summerson paragraph 48 – entity identifier) The attribute 1106 may represent a type of parameter associated with the policy identifier 1102 (e.g., geographic information, census data, etc.) (See Summerson paragraph 48)  The attribute value 1108 may represent the actual value of the attribute 1106 (e.g., as determined during an insurance policy quote process) and while a single attribute is shown with reference to 1106 and associated value 1108, in actuality many different pairs of data might be utilized.  (See Summerson paragraph 48)   

	Figure 12 discloses a table that represents the underwriting grade database that may include entries associated with properties to be evaluated by an underwriter and may specify an insurance policy identifier, a customer identifier, an attribute, an attribute value and a risk score.  (See Summerson paragraph 49)  The attribute value risk score might represent a grade, category, numerical value, rank, etc., indicating an amount of risk that might be associated with the policy identifier and the risk score might be used to select an appropriate workflow path, initiate an electronic flag or message, etc. (See Summerson paragraph 50)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the risk relationship management platform that may access information in an assignment computer store that facilitates management, assignment and viewing of insurance information via one or more terminals using a table display to arrange information of a subset of the electronic records by entity and providing management of tasks using a priority value as disclosed by Faherty with the additional disclosure of sorting records in a grid display utilizing a risk score [concentration value] as taught by Summerson in order to select an appropriate workflow path to improve insurance quote processing.

Regarding Claims 4 and 18, these substantially similar claims recite the limitations of Claims 3 and 17 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Faherty in view of Summerson discloses the following:
wherein each icon graphically represents a level of concentration via (i) an icon color, (ii) an icon size, (iii) an icon shape, and (iv) at least one alphanumeric character.
In addition to the rejections above as if fully set forth herein, while an icon is disclosed with a circle around the risk score representing a level of concentration and has an alphanumeric character, the icon color and size are not addressed by Faherty in view of Summerson.
While the combination of Faherty in view of Summerson discloses the claimed invention except for the color and size of the icon. It would have been obvious to one having ordinary skill in the art at 

Regarding Claim 5, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Faherty discloses the following:
Wherein entity attribute values in the potential risk relationship data store include at least one of: (i) an entity name, (ii) an entity location, (iii) an entity address, (iv) entity contact information, (v) entity industry information, (vi) an industry code, (vii) an industry description, and (viii) an indication of whether or not the entity has an existing relationship with the enterprise. (See Faherty paragraphs 38, Cl. 8, 11, Figs. 9-12)

Regarding Claim 6, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Faherty discloses the following:
wherein the backend application computer server is further programmed to:
receive an indication of the selected entity from the first remote user device, and (See Faherty paragraphs 30-33, 42, 45)
responsive to the received indication, transmitting additional entity attribute values associated with the selected entity to the first remote user device. (See Faherty paragraphs 30-33, 42, 45)

Regarding Claim 7, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Faherty discloses the following:
wherein the backend application computer server is further programmed to:
receive at least one filter criteria from the first remote user device, (See Faherty paragraphs 30-31, 36, 46-48 and Fig 5)
apply the at least one filter criteria to the electronic records in the potential risk relationship data store, and (See Faherty paragraphs 30-31, 46-48 and Fig 5)
update the grid display with a filtered subset of the electronic records in the potential risk relationship data store. (See Faherty paragraphs 27, 30-33, 46-48 and Fig 5)


Regarding Claims 8 and 20, these substantially similar claims recite the limitations of Claims 7 and 19 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Faherty discloses the following:
Wherein the existing risk relationships comprise insurance policies. (See Faherty Cl. 6, paragraph 38)

Regarding Claims 9 and 21, these substantially similar claims recite the limitations of Claims 8 and 20 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Faherty discloses the following:
wherein the existing risk relationship types include at least one of: (i) automobile insurance, (ii) property insurance, (iii) general liability insurance, (iv) umbrella insurance, (v) workers’ compensation insurance, and (vi) special general liability insurance. (See Faherty paragraph 38, 44, Cl. 8)

Regarding Claim 10, this claim recites the limitations of Claim 8 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Faherty discloses the following:
wherein the at least one filter criteria includes at least one of: (i) an insurance broker identifier, (ii) territory information, (iii) an insurance policy renewal date range, (iv) an industry, (v) an industry code, (vi) an enterprise sub-organization, and (vii) an underwriter identifier. (See Faherty paragraphs 45-46)

Regarding Claims 11 and 22, these substantially similar claims recite the limitations of Claims 8 and 20 and as to those limitations are rejected for the same basis and reasons as disclosed above.  Further, Faherty in view of Summerson discloses the following:
wherein entities are sorted along the first axis based on a concentration value calculated for each entity using information in the existing risk relationship data store including at least one of: (i) a number of insurance policies, and (ii) an overall total insurance premium value. (See Faherty paragraph 38)
In addition to the rejections presented above as if fully set forth herein, Faherty discloses that an automated risk relationship management platform may retrieve a selected electronic data record from the risk relationship computer store.  (See Faherty paragraph 35) The automated risk relationship management platform computer may determine that the priority value of the risk relationship 
Further, while Faherty discloses a table [grid] that discloses information regarding an entity on a first axis using information in the existing risk relationship data store and makes reference to a priority value or entity priority of the risk relationship and how that impacts workflow, Faherty does not fully disclose a concentration value calculated for each entity using information in the existing risk relationship data store.
Summerson discloses his invention as to systems, methods, apparatus, computer program code and means are provided to automatically create risk scores for electronic records in a way that provides faster, more accurate results and that allow for flexibility and effectiveness when responding to those results. (See Summerson paragraph 3)
In some embodiments, an automated scoring analysis computer may access information in a historical data store, including sets of attribute values and prior results for a plurality of prior associations, to create a scoring model. (See Summerson paragraph 3)  An indication of a selected potential association from a potential association data store may be received, including a set of attribute values.  (See Summerson paragraph 3)  The scoring analysis computer may then calculate a risk score for the selected potential association based on the scoring model.  (See Summerson paragraph 3) 
In some cases, a risk value associated with an enterprise system may depend at least in part on attribute values of electronic records representing a plurality of potential associations with the enterprise system. (See Summerson paragraph 21)   For example, the risk value might tend to increase when a specific type of attribute value increases (or decrease when another type of attribute value increases).  (See Summerson paragraph 21)  The systems and methods are disclosed to automatically create risk scores for electronic records using an automated scoring analysis computer that may be access information in a potential association computer store (e.g., storing a set of electronic records 
According to some embodiments, the elements of the system automatically transmit information associated with an interactive user interface display over a distributed communication network. (See Summerson paragraph 27)  An automated scoring analysis computer may access information in a historical data store, including sets of attribute values and prior results for a plurality of prior associations, to create a scoring model. (See Summerson paragraph 28)    According to some embodiments, each electronic record is associated with a potential insurance policy and the scoring model is used to calculate the risk score associated with an underwriting grade. (See Summerson paragraph 28)  In such embodiments, the scoring model might be associated with a predictive model and may be associated with quantile banks and/or clustering techniques. (See Summerson paragraph 28)
In addition to the disclosure above, Summerson also discloses FIGS. 6 and 7 as to examples of risk scores according to some embodiments. (See Summerson paragraph 40)  FIG. 6 illustrates a display for a business with a risk score of “10” (on a scale from 1, representing lowest risk, to 100, representing highest risk) (See Summerson paragraph 40) As a result, the business is classified as “low effort” and a first workflow path is selected (See Summerson paragraph 40) The display further includes an image of the business.  (See Summerson paragraph 40)  As another example, FIG. 7 illustrates a display for a business with a risk score of “70” and as a result, the business is classified as “higher” effort and a second workflow path is selected.  (See Summerson paragraph 40 – risk score representing the workflow effort is the concentration value)
Fig. 10 illustrates an apparatus that may be, for example, associated with the systems described in Figs. 2 and 5. (See Summerson paragraph 42)  The apparatus comprises a processor that communicates via a communication network with one or more remote administrator computers and/or communication devices as well as a storage device. (See Summerson paragraphs 42-43)  The processor may access information in a historical data store or database including sets of attribute values and prior results for a plurality of prior associations, to create a scoring model. (See Summerson paragraph 43)  An indication of a selected potential association from a potential association data store may be received, including a set of attribute values.  (See Summerson paragraph 43)  The processor may then calculate a risk score for the selected potential association based on the scoring model and automatically select a risk score is calculated for the potential association and workflow is selected based on the score which uses information from the data store – concentration value)
Referring to FIG. 11, a table is shown that represents the historical database that may be stored at the apparatus according to some embodiments. (See Summerson paragraph 47 and Figure 11)  The table may include, for example, entries associated with properties previously evaluated by an underwriter and may also define fields 1102, 1104, 1106, 1108, 1110, 1112, for each of the entries.  (See Summerson paragraph 47) The fields, 1102, 1104, 1106, 1108, 1110, 1112, may, according to some embodiments, specify: an insurance policy identifier 1102, a customer identifier 1104, an attribute 1106, an attribute value 1108, a risk score 1110, and prior claim information 1112. (See Summerson paragraph 47 and Fig. 11 – customer identifier is an entity identifier; sorted with risk score lowest to highest)
	 The insurance policy identifier 1102 might be associated with the insurance policy number search box (as seen in Fig 4). (See Summerson paragraph 48)  The customer identifier 1104 may, according to some embodiments, identify a party seeking an insurance quote.  (See Summerson paragraph 48 – entity identifier) The attribute 1106 may represent a type of parameter associated with the policy identifier 1102 (e.g., geographic information, census data, etc.) (See Summerson paragraph 48)  The attribute value 1108 may represent the actual value of the attribute 1106 (e.g., as determined during an insurance policy quote process) and while a single attribute is shown with reference to 1106 and associated value 1108, in actuality many different pairs of data might be utilized.  (See Summerson paragraph 48)   
	The risk score 1110 might represent, for example, a grade, category, numerical value, rank, etc., indicating an amount of risk that might be associated with the policy identifier with respect to applicable attributes.  (See Summerson paragraph 48)  The prior claim information 1112 might indicate a number of insurance claims and/or an overall amount of losses associated with the insurance policy. (See Summerson paragraph 48)
	Figure 12 discloses a table that represents the underwriting grade database that may include entries associated with properties to be evaluated by an underwriter and may specify an insurance policy identifier, a customer identifier, an attribute, an attribute value and a risk score.  (See Summerson paragraph 49)  The attribute value risk score might represent a grade, category, numerical value, rank, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the risk relationship management platform that may access information in an assignment computer store that facilitates management, assignment and viewing of insurance information via one or more terminals using a table display to arrange information of a subset of the electronic records by entity and providing management of tasks using a priority value as disclosed by Faherty with the additional disclosure of sorting records in a grid display utilizing a risk score [concentration value] as taught by Summerson in order to select an appropriate workflow path to improve insurance quote processing.

Regarding Claim 12, this claim recites the limitations of Claim 8 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Faherty discloses the following:
wherein electronic records are excluded from the subset of records included in the grid display based on at least one of: (i) historical insurance claim information associated with an entity, (ii) a risk score associated with an entity, and (iii) a prior underwriting or renewal decision associated with an entity. (See Faherty paragraph 35 – risk relationship with a priority value below the pre-determined minimum threshold priority value might be handled by a different process (e.g., no internal relationship handler may be assigned)

Regarding Claim 13, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Faherty in view of Summerson discloses the following:
wherein information from the potential risk relationship data store is supplemented with at least one of: (i) third-party data, (ii) governmental data, (iii) payroll data, (iv) credit score data, and (v) social media information. (See Faherty paragraphs 25, 27, 39 – may involve interaction of data from third party systems)
While Faherty discloses that information may be supplemented with at least third party data, Summerson also discloses that the system may calculate a risk score for the selected potential association based on the scoring model.  (See Summerson paragraph 31)  According to some embodiments, the risk score may be further calculated based on third-party data, social media data, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the risk relationship management platform that may access information in an assignment computer store that facilitates management, assignment and viewing of insurance information via one or more terminals with supplemental information from third-parties as disclosed by Faherty with the additional supplemental data sources as disclosed by Summerson in order to calculate a more accurate risk score to further improve insurance quote processing.

Regarding Claim 14, this claim recites the limitations of Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.  Further, Faherty discloses the following:
wherein the back-end application server is further programmed to utilize at least one of: (i) automatically generated email reminders, (ii) automatically generated text message reminders, (iii) a chatbot text interface, (iv) a streaming video interface, and (v) voice recognition.  (See Faherty paragraph 37, Cl. 5 & 16)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A ALLADIN whose telephone number is (571)270-3533.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-01360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AMBREEN A ALLADIN/Examiner, Art Unit 3693                                                                                                                                                                                                        March 24, 2021